Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-13, 15-23, 25, 28-30, 32-33, 35-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6,309,215) in view of Cohen (US 3,949,477) in view of Osterwalder (US 6976841) in view of Peterson (US 2016/0074144), and further in view of Binner (US 2012/0021375), and further in view of Schmitt (US 2012/0064477).
Regarding claims 1-5, 8, 11-13, 14-23, 25, 28-30, 32-33, 35-37, and 39 Phan teaches an attachment template tray in FIGS. 1-18 comprising; a template tray (105) having an interior surface with one or more tooth-receiving cavities (401), the one or more tooth-receiving cavities configured to receive one or more teeth of a dentition of a patient, the template tray including an orthodontic attachment within at least a portion of an orthodontic attachment (400), (claim 20) comprising uncured attachment material (shown in FIG. 14 D to be uncured) wherein the template tray is configured to position the orthodontic attachment at a location on at least one tooth of the one or more teeth (shown in FIG. 14D), a bonding system (402), (claim 21)  the bonding system configured to facilitate bonding the orthodontic attachment to the at least one tooth and to cure the uncured attachment material (shown in FIG. 14D); (claim 2/16) wherein the at least one tooth-receiving cavity comprises a release material used to place the at least the portion of the orthodontic attachment (Col. 10, lines 14-29, “an adhesive 201 to aid in attachment to an appliance”); (claim 3/17) wherein the orthodontic attachment comprises a pre-fabricated orthodontic  attachment (101 is a prefabricated orthodontic attachment); (claim 4/18) wherein bonding the orthodontic attachment comprises bonding the pre-fabricated orthodontic attachment to the at least one tooth (FIG. 6 shows the pre-fabricated orthodontic attachment on a tooth 103); (claim 5/19)wherein the pre-fabricated attachment is pre-coated with a light curable material (the cavity is configured to receive an attachment/adhesive, an attachment or an attachment material therefore is functionally capable of receiving a pre-fabricated attachment which is pre-coated with a light curable material); (claim 12/29) wherein the template body is formed from a light transmissive material, the light transmissive material configured to allow curing radiation from the bonding system to cure the orthodontic attachment ( FIG. 14B shows the signal going through the template body, Col. 11, lines 31-53, “the stimulus may be of an external source such as light”); (claim 32) wherein the orthodontic attachment includes an engagement surface configured to engage with one or more orthodontic aligners to apply orthodontic forces on the one or more teeth (as shown in FIG. 14a-c the attachment once cured interacts with aligner 105). 
Phan fails to teach a bonding system coupled to an actuation system via an electrical connection on the template body; (claim 13) wherein the curing radiation comprises nonvisible light and the light transmissive material allows transmission of the non-visible light.
However, Cohen discloses in FIGS 1-7, a template body (15) with a bonding system (16) with an actuation system (17) via an electrical connection on the template body (all components are electrically connected to the template body 15 as shown in FIG. 5 to conduct heat/light to the brackets in the template body 15).  Discloses in FIG. 7 a template body (15b) with a bonding system (16b) with an actuation system (17b) via an electrical connection on the template body (all components are electrically connected to the template body 15b to conduct heat/light to the brackets); wherein the curing radiation comprises nonvisible light and the light transmissive material allows transmission of the non-visible light (col. 4, ll. 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan, by requiring a bonding system coupled to an actuation system via an electrical connection on the template body; (claim 13) wherein the curing radiation comprises nonvisible light and the light transmissive material allows transmission of the non-visible light, as taught by Cohen, for the purpose of curing multiple attachments at a time.
Phan/Cohen teaches a light source and applying light to a tray but fails to teach a light source tray having an inner surface configured to be placed around an exterior surface of the template tray; including a plurality of light sources arranged around the inner surface of the light source tray; the bonding system is configured to activate the plurality of light sources in response to the actuating signal; (claim 35) wherein the light source tray further includes a power source electrically connected to the plurality of light sources; (claim 36) wherein the light source tray further includes a handle.
However, Osterwalder teaches a light source tray in FIG. 5 configured to be placed around an exterior surface of a tray with a bonding system including a plurality of light sources which are LEDS (18) arranged around the inner surface of the light source tray and a power source connected thereto (col. 7, lines 18-37); wherein the light source tray further includes a handle (48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen, by  requiring a light source tray having an inner surface configured to be placed around an exterior surface of the template tray; including a plurality of light sources arranged around the inner surface of the light source tray; the bonding system is configured to activate the plurality of light sources in response to the actuating signal (claim 35) wherein the light source tray further includes a power source electrically connected to the plurality of light sources; (claim 36) wherein the light source tray further includes a handle, as taught by Osterwalder, for the purpose of making the device less bulky /more effiencient (col 2, lines 31-38).
Phan/Cohen/Osterwalder fail(s) to teach wherein the actuation system is configured to provide an actuation signal when the one or more tooth-receiving cavities are in contact with the one or more teeth for a predetermined amount of time; and further wherein the bonding system is configured to provide an indication, (claim 22) the indication indicating bonding has substantially completed; (claim 33/23) wherein the indication corresponds to a predetermined amount of time; (claim 7/24) wherein the bonding system comprises at least one light source configured to be activated in response to the actuation signal; (claim 39) wherein actuation system is configured to dim or extinguish light from the plurality of light sources after expiration of a predetermined curing period.
However, Peterson teaches a curing light with a bonding system which has a light and a feedback signal indicator when threshold of light curing has been achieved ([0033]); wherein the indication is based on an amount of time ([0033], “given amount of time”); wherein a bonding system comprises a light source (24) configured to be activated in response to an actuation signal ([0055]); using a desired curing/exposure time and activating an on/off switch to extinguish light sources at the end of the treatment time ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Osterwalder, by requiring further wherein the bonding system is configured to provide an indication, the indication indicating bonding has substantially completed; (claim 39) wherein actuation system is configured to dim or extinguish light from the plurality of light sources after expiration of a predetermined curing period, as taught by Peterson, for the purpose of making the curing process easily identifiable by the practitioner.
Phan/Cohen/Osterwalder/Peterson fails to disclose an actuation signal coupled to a sensor located on the inner surface of the light source tray, the actuation system configured to provide an actuation signal when the sensor is within a threshold distance of the template tray; (claim 8) wherein the at least one light source comprises a plurality of light sources configured to provide light to the orthodontic attachment from a plurality of perspectives; (Claim 14/37) wherein the actuation system is coupled to a sensor configured to sense the contact with the patients mouth or a fluid therein.
However, Binner teaches a dental system with a tooth-receiving cavity (formed by 116/156/114) and wherein a plurality of light sources can be embedded in the device ([0098], “light sources may be embedded in the appliance”) and a plurality of sensors which control operation of the device ([0105]; [0115]-[0117], “sensing means…”correct position over the teeth in the oral cavity and which will not allow the device to activate unless this position is verified” and can be a pressure, ultrasonic, laser, optical or other various sensing means ([0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Osterwalder/Peterson, by requiring a n actuation signal, the actuation system configured to provide an actuation signal when the sensor is within a threshold distance of the template tray (as the sensor will not allow the device to activate unless the position of teeth is verified it provides an actuation signal and the sensor is a proximity/threshold distance sensor between two locations one of ordinary skill in the art would know to modify that the sensor proximity of the light source and the template tray would be on the teeth would need to be verified to allow the system to work based on the teachings of Binner); (claim 8/25) wherein the at least one light source comprises a plurality of light sources configured to provide light to the orthodontic attachment from a plurality of perspectives(Claim 14/37) wherein the actuation system is coupled to a sensor configured to sense the contact with a surface of the patients mouth (when a pressure sensor is used), as taught by Binner, for the purpose of making sure that the curing light is only activated when the device is properly placed over the teeth.
(claim 11/28) the configuration of Phan/Cohen/Osterwalder/Peterson/Binner would result wherein the bonding system is located proximate to the at least one tooth receiving cavity when in use.
Phan/Cohen/Osterwalder/Peterson/Binner/ fail(s) to teach wherein the sensor is on the inner surface of the light source tray.
However, Schmitt discloses a tray which contains sensors in the tooth receiving cavity of the tray to detect materials therein ([0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Osterwalder/Peterson/Binner, by requiring wherein the sensor is on the inner surface of the light source tray, as taught by Schmitt, for the purpose of detecting objects within the tooth-receiving cavities.
Claim 34 and 38 is rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6,309,215) in view of Cohen (US 3,949,477) in view of Osterwalder (US 6976841) in view of Peterson (US 2016/0074144), and further in view of Binner (US 2012/0021375) in view of Schmitt (US 2012/0064477), and further in view of Duret (US 7,156,656).
Regarding claim 34 and 38 Phan/Cohen/Osterwalder/Peterson/Binner/Schmitt discloses the claimed invention substantially as claimed as set forth above.
Phan/Cohen/Osterwalder/Peterson/Binner/Schmitt fails to disclose wherein the plurality of light sources includes a photodiode.
However, Duret teaches dental light tray with an LED and a photodiode sensor (Col. 13, line 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Osterwalder/Peterson/Binner/Schmitt, by requiring a photodiode with the plurality of light sources, as taught by Duret, for the purpose of measure conditions of the mouth during illumination.
Double Patenting
Claims 1, 2, 6-8, 12-16, 20-25, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-39, 45-57 and 60-63 of copending Application No. 15/674662 (herein after ‘662). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 recites An attachment template tray (See claim 31, ‘662) comprising: a template body (see claim 31,’662) having an interior surface with one or more tooth-receiving cavities, the one or more tooth-receiving cavities configured to receive one or more teeth of a dentition of a patient (see claim 31 ‘662), at least one tooth-receiving cavity of the tooth-receiving cavities further configured to place at least a portion of an orthodontic attachment, comprising uncured attachment material (See claim 36, ‘662), on at least one tooth of the one or more teeth, the orthodontic attachment being configured to implement, in conjunction with one or more orthodontic aligners, orthodontic forces on the one or more teeth; an actuation system coupled to a sensor located on the inner surface of the light source tray, the actuation system configured to provide an actuation signal when the sensor is within a threshold distance of the template tray; and a bonding system  (see Claim 31, ‘662, “the plurality of radiation sources “ are a bonding system) coupled to the actuation system (See claim 31, ‘662 “the electronic circuitry electronically coupling the one or more sensors”), the bonding system configured to facilitate bonding the orthodontic attachment to the at least one tooth and to cure the uncured attachment material (claim 37, ‘662), in response to the actuating signal, further wherein the bonding system is configured to provide an indication, the indication indicating bonding has substantially completed (claim 38, ‘662); a light source tray configured to be placed around the template body in the patient mouth (see claim 31,’662).
Claim 2 recites, The attachment template tray of claim 1, wherein the at least one tooth-receiving cavity comprises a release material used to place the at least the portion of the orthodontic attachment (Claim 32, ‘662).
Claim 6 recites The attachment template tray of claim 1, wherein the indication corresponds to a predetermined amount of time (Claim 39, ‘662).
Claim 7 recites The attachment template tray of claim 1, wherein the bonding system comprises at least one light source configured to be activated in response to the actuation signal (See claim 31,’ 662, radiation sources are light sources).
Claim 8 recites The attachment template tray of claim 7, wherein the at least one light source comprises a plurality of light sources configured to provide light to the orthodontic attachment from a plurality of perspectives (see claim 31, ‘662).
Claim 12 recites The attachment template tray of claim 1, wherein the template body is formed from a light transmissive material, the light transmissive material configured to allow curing radiation from the bonding system to cure the orthodontic attachment (claim 45, ‘662).
Claim 13 recites The attachment template tray of claim 12, wherein the curing radiation comprises nonvisible light and the light transmissive material allows transmission of the nonvisible light (claim 46, ‘662).
Claim 14 recites The attachment template tray of claim 1, wherein the actuation system is coupled to a sensor configured to sense the contact with the one or more teeth (claim 47, ‘662).
Claim 15 recites An attachment template tray comprising: a template body (claim 31, ‘662) having an interior surface with one or more tooth-receiving cavities, the one or more tooth-receiving cavities configured to receive one or more teeth of a dentition of a patient, at least one tooth-receiving cavity of the tooth-receiving cavities further configured to place at least a portion of an orthodontic attachment on at least one tooth of the one or more teeth, the orthodontic attachment being configured to implement, in conjunction with one or more orthodontic aligners, orthodontic forces on the one or more teeth (claim 31, ‘662); an actuation system coupled to a sensor located on the inner surface of the light source tray, the actuation system configured to provide an actuation signal when the sensor is within a threshold distance of the template tray (claim 39, ‘662); and a bonding system coupled to the actuation system, the bonding system configured to facilitate bonding the orthodontic attachment to the at least one tooth in response to the actuating signal, wherein the actuation system is coupled to an electrical circuit configured to close in response to the contact with the one or more teeth (claim 48, ‘662); a light source tray configured to be placed around the template body in the patient mouth (see claim 31,’662).
Claim 16 recites The attachment template tray of claim 15, wherein the at least one tooth-receiving cavity comprises a release material used to place the at least the portion of the orthodontic attachment (Claim 32, ‘662).
Claim 20 recites The attachment template tray of claim 15, wherein the at least the portion of the orthodontic attachment comprises uncured attachment material (see claim 36, ‘662).
Claim 21 recites The attachment template tray of claim 20, wherein the bonding system is configured to cure the uncured attachment material in response to the actuation signal (see claim 37, ‘662).
Claim 22 recites The attachment template tray of claim 21, wherein the bonding system is configured to provide an indication, the indication indicating bonding has substantially completed (see claim 38, ‘662).
Claim 23 recites The attachment template tray of claim 22, wherein the indication corresponds to a predetermined amount of time (see claim 398,’662).
Claim 24 recites The attachment template tray of claim 15, wherein the bonding system comprises at least one light source configured to be activated in response to the actuation signal (see claim 31, ‘662).
Claim 25 recites The attachment template tray of claim 24, wherein the at least one light source comprises a plurality of light sources configured to provide light to the orthodontic attachment from a plurality of perspectives (see claim 31,’662).
Claim 29 recites The attachment template tray of claim 15, wherein the template body is formed from a light transmissive material, the light transmissive material configured to allow curing radiation from the bonding system to cure the orthodontic attachment (see claim 45, ‘662).
Claim 30 recites An attachment template tray comprising: a template body (see claim 31, ‘662) having an interior surface with one or more tooth-receiving cavities, the one or more tooth-receiving cavities configured to receive one or more teeth of a dentition of a patient, at least one tooth-receiving cavity of the tooth-receiving cavities further configured to place at least a portion of an orthodontic attachment on at least one tooth of the one or more teeth (see claim 31, ‘662), the orthodontic attachment being configured to implement, in conjunction with one or more orthodontic aligners, orthodontic forces on the one or more teeth; a sensor system including a sensor located on the inner surface of the light source tray, the sensor system configured to provide an actuation signal when the light source tray is within a threshold distance to the template tray (See claim 47, ‘662); and means for facilitating bonding the orthodontic attachment to the at least one tooth in response to the actuating signal (see claim 31, ‘662); a light source tray configured to be placed around the template body in the patient mouth (see claim 31,’662).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 15 April 2022 have been fully considered but they are not persuasive. 
On pages 8-10, applicant argues that Binner doesn’t teach the actuation system between the template tray and the sensor on the light source tray. However, Binner was only relied upon to teach a sensor/actuation system between two points, the light source tray and template tray are taught by Phan/Cohen/Osterwalder/Peterson as set forth above. As Binner teaches the sensor will not allow the device to activate unless the position of teeth is verified it provides an actuation signal and the sensor is a proximity/threshold distance sensor between two locations one of ordinary skill in the art would know to modify that the sensor proximity of the light source and the template tray would be on the teeth would need to be verified to allow the system to work. The modification of Schmidtt as presented above is what is relied upon to teach the sensor being on the inner surface of the light tray. The teaching of Binner/Schmitt teaches what applicant is arguing.
On page 10, applicant argues claim 34, by stating that Duret fails to teach an actuation system. However, applicant is not considering the combination of references as presented. Duret was only used to teach that the light source/sensor can contain a photodiode. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/23/2022